                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



LORENZO JOHNSON #176204,

               Plaintiff,                                   Case No. 2:17-CV-125
v.
                                                            HON. GORDON J. QUIST
FRED GOVERN,

               Defendant.
                               /


               ORDER ADOPTING IN PART AND REJECTING IN PART
                      REPORT AND RECOMMENDATION

       Plaintiff, Lorenzo Johnson, an inmate incarcerated with the Michigan Department of

Corrections, filed a complaint against Defendant, Fred Govern, arising out of events that occurred

at the Marquette Branch Prison. In his original complaint, Johnson alleged First Amendment

retaliation and Eighth Amendment claims under 42 U.S.C. § 1983 and a state-law claim for

intentional infliction of emotional distress. Govern filed a motion to dismiss (ECF No. 7), and

Johnson filed a response and an amended complaint. (ECF Nos. 12 and 14.) In his amended

complaint, Johnson alleged federal claims under § 1983 of First Amendment retaliation, cruel and

unusual punishment in violation of the Eighth Amendment, and violation of due process and equal

protection under the Fourteenth Amendment, and state-law claims of intentional infliction of

emotional distress and fraud. Govern moved to dismiss the amended complaint (ECF No. 17) and

Johnson filed a response. (ECF No. 19.)

       On September 12, 2018, Magistrate Judge Greeley issued a Report and Recommendation (R

& R) recommending that the Court grant Govern’s motion in part and deny it in part. (ECF No.
22.) In particular, the magistrate judge recommended granting the motion with regard to the due

process and fraud claims and denying it with regard to the retaliation, equal protection, and

intentional infliction of emotional distress claims.1

         Govern has filed an Objection to the R & R, arguing that the magistrate judge should have

concluded that Govern is entitled to qualified immunity on Johnson’s retaliation and intentional

infliction of emotional distress claims. Johnson has filed a response, arguing that the Court should

adopt the R & R. Pursuant to 28 U.S.C. § 636(b), upon receiving objections to a report and

recommendation, the district judge “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” After

conducting a de novo review of the R & R, Govern’s Objection and Johnson’s response, and the

pertinent portions of the record, the Court concludes that the R & R should be adopted in part and

rejected in part.

                                             Johnson’s Allegations

         The following facts are taken from Johnson’s amended complaint and accepted as true for

purposes of the instant analysis. See Jackson v. Prof’l Radiology Inc., 864 F.3d 463, 467 (6th Cir.

2017) (noting that in ruling on a motion to dismiss, a court must “construe the complaint in the light

most favorable to the plaintiff and accept all factual allegations as true”).

         On January 7, 2017, Johnson was issued a Notice of Intent (NOI) to conduct an

administrative hearing for abuse of telephone privileges. (ECF No. 12 at PageID.99; ECF No. 14-1


         1
           As for the Eighth Amendment claim, the magistrate judge noted that Johnson had conceded that such claim
should no longer be considered part of this action. (ECF No. 22 at PageID.152.) The Eighth Amendment claim would
fail even if Johnson continued to assert it. Johnson alleged that 90-days loss of telephone privileges constituted cruel
and unusual punishment, but case law is clear that loss of privileges alone does not violate the Eighth Amendment. See
Alexander v. Vittitow, No. 17-1075, 2017 WL 7050641, at *5 (6th Cir. Nov. 9, 2017) (“Temporary loss of privileges and
confinement in segregation—without any allegations that basic human needs were not met—cannot establish an Eighth
Amendment claim.”).

                                                           2
at PageID.112.) The proposed disposition was 90-days loss of telephone privileges. Johnson

requested a hearing on the NOI. On January 15, 2017, Johnson filed a grievance against Officer

Dancstrom for sexual harassment. (ECF No. 12 at PageID.96.) On January 17, 2017, as Johnson

was giving Govern some legal mail to send out, Govern told Johnson that he was lying about Officer

Dancstrom and said, “if you don’t sign off that grievance, I am going to teach you a lesson, and put

a case on you, you think you smart, now try me.” (Id.) The same day, Govern whited-out the box

on the January 7, 2017, NOI that Johnson had checked to request a hearing and instead, Govern

checked the box stating, “I understand and agree with the proposed disposition stated above [90-

days loss of telephone privileges] and waive the right to a hearing”—making it appear that Johnson

waived his right to a hearing and agreed to accept the proposed sanction. (Id.; see also ECF No. 14-

1 at PageID.114.) As a result, Johnson did not receive a hearing and lost phone privileges for 90

days. (ECF No. 12 at PageID.98.)

                                            Discussion

       1.      Retaliation

       The elements of a First Amendment retaliation claim are set forth in Thaddeus-X v. Blatter,

175 F.3d 378 (6th Cir. 1999) (en banc), are well known, and need not be repeated here. Govern

argued in his motion to dismiss that he is entitled to qualified immunity on the retaliation claim on

two grounds. First, Govern argued that Johnson failed to allege a legally-cognizable adverse action

because Sixth Circuit case law establishes that a temporary loss of privileges does not suffice to

constitute an adverse action. Second, Govern argued that Johnson’s own allegations showed the lack

of a causal connection. Govern argued that his alleged threat of a “new case” never materialized

and the loss of phone privileges arose out of the NOI that was issued days prior to, and had no

connection with, Govern’s post-grievance comments. The magistrate judge addressed only the

                                                 3
adverse action argument, concluding that under Maben v. Thelen, 887 F.3d 252 (6th Cir. 2018), loss

of phone privileges for 90 days was sufficiently adverse to state a claim. (ECF No. 22 at

PageID.154–56.)

       Govern argues that the magistrate judge failed to address the lack of a causal connection

between Johnson’s protected conduct and the alleged adverse action—the loss of phone privileges.

Govern also argues that the magistrate judge erred in relying on Maben.

       In the Court’s judgment, the magistrate judge correctly concluded that Johnson states a

retaliation claim, but for the wrong reasons. The loss of phone privileges could not have been an

adverse action that resulted from Johnson’s protected conduct because that sanction arose out of the

NOI, which was issued 8 days before Johnson filed his grievance and was imposed because Johnson

allegedly abused phone privileges. The only possible adverse action is that Govern allegedly

“forged” or whited-out Johnson’s request for a hearing and checked the box accepting the proposed

disposition. As a result, Johnson was denied a hearing, and he alleges that he lost the opportunity

to show that he did not violate MDOC policy. (ECF No. 99–100.) An action is sufficiently adverse

if it “would chill or silence a person of ordinary firmness from future First Amendment activities.”

Thaddeus-X, 175 F.3d at 397. In the Court’s judgment, altering a document to deprive a prisoner

of a hearing is sufficiently adverse to deter a person of ordinary firmness from engaging in First

Amendment activity. Therefore, it is an issue for the jury whether Govern’s alleged alteration of

the NOI constituted an adverse action.

       As for Govern’s alleged threat to “put a case” on Johnson, the Court concludes that such

threat was too vague to constitute adverse action. See Hardy v. Adams, No. 16-2055, 2018 WL

3559190, at *3 (6th Cir. Apr. 13, 2018) (concluding that the district court correctly concluded that

the defendant’s alleged threat to make the plaintiff’s life a “living hell” if he did not drop his

                                                 4
lawsuits” was too vague to satisfy the adverse action requirement). It is not clear what Johnson

meant by “put a case” on Johnson—file a major misconduct, a minor misconduct, or something else,

and why? Johnson alleges that he thought that Govern intended to have a new criminal charge filed

against Johnson, but Johnson alleges no facts suggesting that Govern was referring to a criminal

case, as opposed to something else.

       2.      Intentional Infliction of Emotional Distress

       Govern also argues that the magistrate judge erred in concluding that he is not entitled to

qualified immunity on Johnson’s state-law intentional infliction of emotional distress claim. Govern

did not argue that he was entitled to immunity under Michigan law; instead, he argued that Johnson

failed to state a claim because the alleged conduct was not outrageous in character, as required for

an intentional infliction of emotional distress claim. (ECF No. 18 at PageID.129–30.) Regardless,

the Court concludes that Johnson fails to state a claim.

       To state a claim for intentional infliction of emotional distress under Michigan law, a

plaintiff must allege, among other things, that the defendant’s conduct was “extreme and

outrageous.” Roberts v. Auto-Owners Ins. Co., 422 Mich. 594, 602, 374 N.W.2d 905, 909 (1985).

“Liability for the intentional infliction of emotional distress has been found only where the conduct

complained of has been so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a civilized

community.” Graham v. Ford, 237 Mich. App. 670, 674, 604 N.W.2d 713, 716 (1999). The test

is whether “the recitation of the facts to an average member of the community would arouse his

resentment against the actor, and lead him to exclaim, ‘Outrageous!’” Roberts, 422 Mich. at 603,

374 N.W.2d at 909 (quoting Restatement (Second) of Torts § 46 cmt. d (1948)).

       Although the magistrate judge concluded that Johnson’s allegations could support a claim

                                                 5
for intentional infliction of emotional distress, the Court concludes otherwise. Johnson does not

allege that Govern actually threatened him with criminal charges. At one point Johnson alleges that

Govern said he would “put a case” on Johnson, and at another point Johnson alleges that Govern

said he would “place a new charge” on Johnson. (ECF No. 12 at PageID.96, 98.) Johnson does not

allege that Govern actually threatened him with criminal charges. Instead, Johnson said that he “was

fearful that defendant would put a new criminal case on Plaintiff if Plaintiff did not sign off the

grievance.” (Id. at PageID.98.) Thus, what Govern allegedly said and what Johnson believed were

two different things.

       Moreover, even if Govern’s alleged statements could reasonably be interpreted to as a threat

to make a criminal complaint, such would not amount to extreme and outrageous behavior. For

example, in Heavrin v. Schilling (In re Triple S Rests., Inc.), 519 F.3d 575 (6th Cir. 2008), the Sixth

Circuit held that a bankruptcy trustee’s threat to refer an attorney to the United States Attorney for

criminal charges if the attorney did not agree to a settlement was not “so intolerable as to reach

beyond the bounds of decency and morality.” Id. at 578–79 (internal quotation marks omitted).

Although the court was applying Kentucky law, Michigan law is not materially different. See also

King v. Florida, 650 F. Supp. 2d 1157, 1167–68 (N.D. Fla. 2009) (holding that threatening to pursue

criminal charges was not “outrageous”). Accordingly, the Court will dismiss the intentional

infliction of emotional distress claim.

       Therefore,

       IT IS HEREBY ORDERED that the September 12, 2018, Report and Recommendation

(ECF No. 22) is ADOPTED IN PART AND REJECTED IN PART, and Defendant’s Objection

(ECF No. 23) is GRANTED as to Plaintiff’s state-law intentional infliction of emotional distress

claim and OVERRULED as to Plaintiff’s First Amendment retaliation claim.

                                                  6
       IT IS FURTHER ORDERED that Defendant’s Motions to Dismiss (ECF Nos. 7 & 17) are

GRANTED IN PART AND DENIED IN PART. Plaintiff’s due process, Eighth Amendment,

fraud, and intentional infliction of emotional distress claims are dismissed with prejudice. The

case will continue on Plaintiff’s retaliation and equal protection claims.



Dated: December 4, 2018                                     /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
